         Case 1:18-cv-09021-JGK Document 52 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   6/17/2020
 MAGNUM GLOBAL VENTURES, INC. and
 ELLIS C. REED a/k/a ELI REED,
                                                         Case No. 1:18-cv-09021 (JGK)
                                Plaintiffs,

           v.

 CAMERON GILES, p/k/a CAM’RON, and
 JOHN DOES 1-10,

                                Defendants.



                                              ORDER

       Pursuant to the conference with the Court dated June 8, 2020, plaintiffs Magnum Global

Ventures, Inc. (“Magnum”) and Ellis C. Reed (“Eli Reed,” collectively with Magnum, “Plaintiffs”)

and defendant Cameron Giles (“Defendant”):

1.     On or before June 22, 2020, Defendant shall submit to the Court confirmation from a

       representative of Defendant’s record label (the “Guarantor”) confirming that the Guarantor

       will make full payment of the remaining $45,000 owed to Plaintiffs, plus $7,500 in

       attorney’s fees, all at an interest rate of 9%, accruing as of March 31, 2020, to Plaintiffs on

       or before March 31, 2021 (the “Confirmation”);

2.     Alternatively, if Defendant does not submit the Confirmation to the Court by June 22,

       2020, then:

       a. On or before July 6, 2020, Giles shall produce to Plaintiffs his tax returns from 2018

           and 2019; and

       b. On or before July 6, 2020, Giles shall file with the Court a letter with at least three

           dates before July 20, 2020 when Giles will be available to personally participate, with


                                                 1
        Case 1:18-cv-09021-JGK Document 52 Filed 06/17/20 Page 2 of 2



         his counsel, in a call with the undersigned.

                                                  SO ORDERED.

Dated: June 17, 2020
                                                             Robert W. Lehrburger
                                                        United States Magistrate Judge




                                              2
